Exhibit 10.1

BIO-IMAGING TECHNOLOGIES, INC.

Executive Retention Agreement

THIS EXECUTIVE RETENTION AGREEMENT by and between Bio-Imaging Technologies,
Inc., a Delaware corporation (the “Company”), and                      (the
“Executive”) is made as of March 1, 2006, to be effective upon the earlier of
(i) the termination of the prior Executive Retention Agreement with the
Executive or (ii) March 1, 2006 (the “Effective Date”).

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below in connection with a Change in Control (as defined in Section 1.1).

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 50% of
either (x) the total fair market value of the then-outstanding shares of the
Company’s stock (the “Outstanding Company Stock”) or (y) the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a



--------------------------------------------------------------------------------

Change in Control: (i) any acquisition of securities directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i) and (ii) of subsection (c) of this Section 1.1; or

(b) a change in the composition of the Board over a period of twelve (12) months
or less such that the Continuing Directors (as defined below) fail to constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions over a 12-month period (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding common stock (the “Company Outstanding Common Stock”) and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

 

2



--------------------------------------------------------------------------------

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated more than 60 days prior to
the date on which the Change in Control occurs, and (c) it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

1.3 “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform his
reasonable assigned duties as an officer of the Company (other than any such
failure resulting from incapacity due to physical or mental illness or any
failure after the Executive gives notice of termination for Good Reason), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive from the Board of Directors of the
Company which specifically identifies the manner in which the Board of Directors
believes the Executive has not substantially performed the Executive’s duties;
or

(b) the conviction of the Executive of, or the entry of a pleading of guilty or
nolo contendere by the Executive to, any crime involving moral turpitude or any
felony; or

(c) the Executive’s commission of dishonesty or gross negligence which is
materially and demonstrably injurious to the Company; or

(d) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

(e) any material breach by the Executive of this Agreement or any employment
agreement and related agreements with the Company, including, but not limited
to, any non-competition or non-solicitation provision, which breach is not cured
within 30 days after a written notice of such breach is received by the
Executive from the Board of Directors of the Company, which specifically
identifies such breach.

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

Notwithstanding the foregoing, if the Executive has an effective employment
agreement with the Company that contains a definition of “Cause” for purposes of
termination of the Executive’s employment with the Company, the definition of
“Cause” contained in such effective employment agreement shall be used in this
Agreement.

 

3



--------------------------------------------------------------------------------

1.4 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(g) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive):

(a) the assignment to the Executive of duties materially inconsistent with the
Executive’s authority or responsibilities taken as a whole in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”),
or any other action or omission by the Company which results in a material
diminution in such position, authority or responsibilities; or

(b) a reduction in the Executive’s annual base salary as in effect on the
Measurement Date; or

(c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a “Benefit Plan”) in which the Executive
participates or which is applicable to the Executive immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan, a lump sum payment or increase in compensation)
has been made with respect to such plan or program, (ii) continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, than the basis existing immediately prior to the Measurement Date
or (iii) award cash bonuses to the Executive in amounts and in a manner
substantially consistent with past practice in light of the Company’s financial
performance; or

(d) a change by the Company in the location at which the Executive performs his
principal duties for the Company to a new location that is outside a radius of
50 miles from the Executive’s principal residence and outside a radius of 25
miles from the location at which the Executive performed his principal duties
for the Company immediately prior to the Measurement Date; or

(e) the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform this Agreement, as required by
Section 6.1; or

(f) a purported termination of the Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a); or

 

4



--------------------------------------------------------------------------------

(g) any material breach by the Company of this Agreement or any employment
agreement with the Executive, which breach is not cured within 30 days after a
written notice of such breach is received by the Company from the Executive,
which specifically identifies such breach.

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

1.5 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative,
which consent shall not be unreasonably withheld.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the termination of the Executive’s employment
with the Company more than 60 days prior to the Change in Control Date, (b) the
date 24 months after the Change in Control Date, if the Executive is still
employed by the Company as of such later date, or (c) the fulfillment by the
Company of all of its obligations under Sections 4 and 5.2 and 5.3 if the
Executive’s employment with the Company terminates within the period from 60
days prior to the Change in Control Date to 24 months following the Change in
Control Date.

3. Employment Status; Termination Following Change in Control.

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time.

3.2 Termination of Employment.

(a) If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Company or by the Executive within 24 months
following the Change in Control Date (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7. Any Notice of
Termination shall: (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be. In the event the Company fails to satisfy
the requirements of Section 3.2(a) regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) If a Change in Control Date occurs during the 60 days after the termination
of the Executive’s employment by the Company, the Company shall give the
Executive notice of such Change in Control.

(c) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(d) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the discovery by the Board of the occurrence of the event(s)
or circumstance(s) that constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he may, at his election, be represented by counsel and at
which he shall have a reasonable opportunity to be heard. Such hearing shall be
held on not less than 15 days prior written notice to the Executive stating the
Board of Directors’ intention to terminate the Executive for Cause and stating
in detail the particular event(s) or circumstance(s) which the Board of
Directors believes constitutes Cause for termination.

(e) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the discovery by the Executive of the occurrence of the
event(s) or circumstance(s) that constitute(s) Good Reason.

4. Benefits to Executive.

4.1 Stock Acceleration. If the Executive’s employment is terminated by the
Company other than for Cause, or the Executive terminates his employment for
Good Reason, during the Pre-Closing Period or at any time thereafter during the
remainder (if any) of the Term, then, effective upon such termination of
employment, (a) each outstanding option to purchase shares of Common Stock of
the Company held at that time by the Executive shall become immediately
exercisable in full and shares of Common Stock of the Company received upon
exercise of any options will no longer be subject to a right of repurchase by
the Company, and (b) each outstanding restricted stock award shall be deemed to
be fully vested and will no longer be subject to a right of repurchase by the
Company. Each option shall remain so exercisable until the expiration date of
the option term or (if earlier) the termination of that option in accordance
with the provisions of the applicable stock option agreement. For purposes of
this Section 4.1, the Pre-Closing Period means the period commencing with the
Company’s execution of the definitive agreement for a Change in Control
transaction and ending upon the earlier of (i) the closing of the Change in
Control contemplated by such definitive agreement or (ii) the termination of
such definitive agreement without the consummation of the contemplated Change in
Control.

 

6



--------------------------------------------------------------------------------

4.2 Compensation. If the Change in Control Date occurs during the Term and the
Executive’s employment with the Company terminates within the period from 60
days prior to the Change in Control Date to 24 months following the Change in
Control Date, the Executive shall be entitled to the following benefits:

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or death) or by the Executive for Good Reason within the period from 60 days
prior to the Change in Control Date to 24 months following the Change in Control
Date, then, subject to Section 4.2(a)(v) below, the Executive shall be entitled
to the following benefits:

(i) The Company shall pay to the Executive in cash the aggregate of the
following amounts:

(1) The Company shall make a lump sum cash payment to the Executive equal to
(A) the Executive’s base salary through the Date of Termination, (B) the product
of (x) the greater of (i) Executive’s largest annual bonus for the most recently
completed three (3) fiscal years and (ii) the Executive’s target annual bonus at
time of termination and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (C) any accrued vacation pay, in each case to
the extent not previously paid (the sum of the amounts described in clauses
(A) and (C) shall be hereinafter referred to as the “Accrued Obligations” and
the dollar amount described in clause (B) shall be hereinafter referred to as
the “Pro-Rata Bonus”). Payment of the Accrued Obligations shall be made on the
Date of Termination, and the payment of the Pro-Rata Bonus shall be made on the
30th day following the later of the Date of Termination or the Change in Control
Date (the “Applicable Date”) or as soon as administratively practicable
following such scheduled payment date, but in no event later than the close of
the calendar year in which the Applicable Date occurs or (if later) the 15th day
of the third calendar month following that date.

(2) Any compensation deferred on behalf of the Executive on the Date of
Termination or the Change in Control Date under any deferred compensation plan
subject to Section 409A of the Internal Revenue Code, as amended (the “Code”),
shall be paid at the time or times specified for payment pursuant to the
provisions of such plan.

(3) The Company shall, in a series of 24 successive equal monthly installments
pursuant to the Company’s normal payment practices, pay in cash to the Executive
an amount equal to (A) 2.0 multiplied by (B) the sum of (x) the greater of
(i) the Executive’s annual base salary for the most recently completed fiscal
year or (ii) the Executive’s current annual base salary at the time of
termination and (y) the greater of (i) Executive’s largest annual bonus for the
most recently completed three (3) fiscal years and (ii) the Executive’s target
annual bonus at time of termination. The first such installment shall be paid on
the 30th day following the Applicable Date or as soon as administratively
practicable following such scheduled payment date, but in no event later than
the close of the calendar year in which the Applicable Date occurs or (if later)
the 15th day of the third calendar month following that date.

 

7



--------------------------------------------------------------------------------

(ii) For a period not to exceed 24 months measured from the Applicable Date, the
Company shall, if the Executive elects under Code Section 4980B to continue
health care coverage under the Company’s group health plan for himself, his
spouse and his eligible dependents following the Applicable Date, provide such
continued health care coverage at the Company’s expense; provided, however, that
such coverage at the Company’s expense shall immediately terminate on the date
the Executive is first covered under another employer’s heath benefit program
which provides substantially the same level of benefits without exclusion for
pre-existing medical conditions. Such health care coverage shall be at the same
level and provide the same type of benefits as would have been provided to them
if the Executive’s employment had not been terminated and they had continued to
be covered under the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Executive and his family, in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies. Such continued health care coverage shall be provided
pursuant to the provisions of this subparagraph (ii) even if such coverage
extends beyond the period of statutorily-required coverage under Code
Section 4980B, but subject to earlier termination in accordance with the above
proviso relating to coverage under another employer’s plan. In the event the
Company’s provision of such continued health care coverage results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive or his spouse or other eligible dependent, then the
Executive and his spouse and dependents shall each be responsible for the
payment of the income and employment tax liability resulting from such coverage,
and the Company will not provide any tax gross-up payments to the Executive (or
any other person) with respect to such income and employment tax liability. To
the extent the health coverage under this subparagraph (ii) is to be provided by
an insured plan or insurance policy, the applicable insurance premiums shall be
paid by the Company within 10 days after each due date, with such premium
payment to be made in all events not later than the close of the calendar year
in which those premiums become due and payable. To the extent such health
coverage is to be provided through a self-funded reimbursement program
maintained by the Company, the Executive shall, within 30 days after his receipt
of each invoice for a reimbursable health or medical care expense under this
Section 4.2, submit a copy of such invoice to the Company for reimbursement, and
the Company shall pay such reimbursement on the 30th day following receipt of
the submitted invoice or as soon after that scheduled payment date as
administratively practicable, but in no event later than the close of the
calendar year in which such invoice is received by the Company or (if later) the
15th day of the third the calendar month following the date of such receipt.

(iii) To the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).
Each of the Other Benefits shall be paid or provided as they become due and
payable in one or more installments under the applicable plan or arrangement,
but in no later than 10 business days after each such scheduled payment or due
date.

 

8



--------------------------------------------------------------------------------

(iv) For purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 18 months after the Date of Termination.

(v) Notwithstanding the foregoing, if the Executive breaches any ongoing
obligation with the Company (by way of example and not by way of limitation, any
breach of a non-competition or non-solicitation provision with the Company), and
such breach is not cured within 30 days of written notice of such breach
received by the Executive from the Company, then the Company shall no longer be
required to provide any of the benefits set forth in this Section 4.2(a).

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Executive voluntarily terminates his employment with the Company within the
period from 60 days prior to the Change in Control Date to 24 months following
the Change in Control Date, excluding a termination for Good Reason, or if the
Executive’s employment with the Company is terminated by reason of the
Executive’s death or Disability within the period from 60 days prior to the
Change in Control Date to 24 months following the Change in Control Date, then
the Company shall (i) pay the Executive (or his estate, if applicable), in a
lump sum in cash on the Date of Termination, the Accrued Obligations, (ii) pay
the Executive (or his estate, if applicable) the Pro-Rated Bonus in a lump sum
in cash on the 30th day following the Applicable Date or as soon as
administratively practicable following such scheduled payment date, but in no
event later than the close of the calendar year in which the Applicable Date
occurs or (if later) the 15th day of the third calendar month following that
date, and (iii) pay or provide to the Executive the Other Benefits in accordance
with same payment and due date provisions in effect under subparagraph (iii) of
Section 4.2(a). In addition, any vested compensation deferred on behalf of the
Executive under any deferred compensation plan subject to Code Section 409A
shall be paid at the time or times specified for payment pursuant to the
provisions of such plan.

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause within the period from 60 days prior to the Change in
Control Date to 24 months following the Change in Control Date, then the Company
shall (i) pay the Executive, in a lump sum in cash on the Date of
Termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits in accordance with same payment and due date
provisions in effect under subparagraph (iii) of Section 4.2(a). In addition,
any vested compensation deferred on behalf of the Executive under any deferred
compensation plan subject to Code Section 409A shall be paid at the time or
times specified for payment pursuant to the provisions of such plan.

4.3 Deferred Payment Date. Notwithstanding any provision to the contrary in this
Agreement, no payments or benefits to which the Executive may become entitled
under Section 4 of this Agreement shall be made or provided to him prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service” with the Company (as determined in accordance
with the provisions of Code Section 409A and the proposed or final Treasury
Regulations thereunder) or (ii) the date of his death, if the Executive is
deemed at the time of such separation from service to be a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is

 

9



--------------------------------------------------------------------------------

otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 4.3 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

4.4 Taxes.

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4.4(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.4, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Proposed
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of Section 4.4(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Proposed Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
him (including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent Compensation Payments in excess of the Executive’s “base amount”
(as defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4.4(b) shall be referred to as a “Section 4.4(b) Override.” For purpose
of this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.

(c) For purposes of this Section 4.4 the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this

 

10



--------------------------------------------------------------------------------

Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.4(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 4.4(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence, in which case he shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in accordance with Proposed
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall
be equal to the Eliminated Amount), shall be treated as Eliminated Payments or
(B) that he disagrees with such determination, in which case he shall set forth
(i) which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, (iii) whether the Section 4.4(b) Override
is applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount, if any), shall be treated as
Eliminated Payments. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final and the Contingent Compensation Payments that shall
be treated as Eliminated Payments shall be determined by the Company in its
absolute discretion, and the remaining Potential Payments to which the Executive
is entitled shall be paid in accordance with the same payment date provisions in
effect for payments which become due under the following sentence, except that
the scheduled payment shall be the third business day following the expiration
of the 30-day notice period for the Executive’s Response. If the Executive
states in the Executive Response that he agrees with the Company’s
determination, the Company shall make each of the Potential Payments to the
Executive on the third business day following delivery to the Company of the
Executive Response or as soon as administratively practicable following such
scheduled payment date, but in no event later than the close of the calendar
year in which the scheduled payment occurs or (if later) the 15th day of the 3rd
calendar month following such scheduled payment date; provided, however, that
any Potential Payments which are not due to be made until after such date shall
be made on the date on which they are due. If the Executive states in the
Executive Response that he disagrees with the Company’s determination, then, for
a period of 60 days following delivery of the Executive Response, the Executive
and the Company shall use good faith efforts to resolve such dispute. If such
dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Philadelphia, Pennsylvania, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall pay to the Executive each of those Potential Payments as to which there is
no dispute between the Company and the

 

11



--------------------------------------------------------------------------------

Executive regarding whether they should be made, with such payment to be made on
the third business day following delivery to the Company of the Executive
Response or as soon after that scheduled payment date as administratively
practicable, but in no event later than the close of the calendar year in which
such scheduled payment date occurs or (if later) the 15th day of the 3rd
calendar month following such scheduled payment date; provided, however, that
any Potential Payments which are not due to be made until after such date shall
be made on the date on which they are due. The balance of the Potential Payments
shall be made on the third business day following the resolution of such dispute
or as soon as administratively practicable following such scheduled payment
date, but in no event later than the close of the calendar year in which the
dispute is resolved or (if later) the 15th day of the 3rd calendar month
following the date of such resolution. Subject to the limitations contained in
Sections 4.4(a) and (b) hereof, the amount of any payments to be made to the
Executive following the resolution of such dispute shall be increased by amount
of the accrued interest thereon computed at the prime rate announced from time
to time by Citibank, N.A., compounded monthly from the date that such payments
originally were due.

(e) The provisions of this Section 4.4 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

4.5 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise.

5. Disputes.

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Philadelphia, Pennsylvania, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (so long as a
court of competent jurisdiction renders a final order, decree or judgment in
favor of the Executive, and after the time for appeal has expired and no appeal
has been perfected for such final order, decree or judgment) by the Company, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any payment or benefits pursuant to this Agreement), plus in each case interest
on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.

 

12



--------------------------------------------------------------------------------

5.3 Compensation During a Dispute. If the Change in Control Date occurs during
the Term and the Executive’s employment with the Company terminates within the
period from 60 days prior to the Change in Control Date to 24 months following
the Change in Control Date, and the right of the Executive to receive benefits
under Section 4 (or the amount or nature of the benefits to which he is entitled
to receive) are the subject of a dispute between the Company and the Executive,
the Company shall continue (a) to pay to the Executive his base salary in effect
as of the Measurement Date and (b) to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them, if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement Date, until such
dispute is resolved either by mutual written agreement of the parties or by an
arbitrator’s award pursuant to Section 5.1. Following the resolution of such
dispute, the sum of the payments made to the Executive under clause (a) of this
Section 5.3 shall be deducted from any cash payment which the Executive is
entitled to receive pursuant to Section 4; and if such sum exceeds the amount of
the cash payment which the Executive is entitled to receive pursuant to
Section 4, the excess of such sum over the amount of such payment shall be
repaid (without interest) by the Executive to the Company within three
(3) business days following the resolution of such dispute.

6. Successors.

6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the

 

13



--------------------------------------------------------------------------------

Company, at 826 Newtown-Yardley Road, Newtown, Pennsylvania 18940, and to the
Executive at the Executive’s address indicated on the signature page of this
Agreement (or to such other address as either the Company or the Executive may
have furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.

8. Miscellaneous.

8.1 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Pennsylvania, without regard to conflicts of law principles.

8.5 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

8.7 Tax Withholding. Any payments provided for hereunder shall be subject to the
Company’s collection of the any applicable tax withholding required under
federal, state or local law, and the Executive shall only be entitled to the
amount of each payment remaining the applicable withholding taxes have been
collected.

8.8 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.

 

14



--------------------------------------------------------------------------------

8.9 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

8.10 Executive’s Acknowledgements. The Executive acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of Morgan,
Lewis & Bockius LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

BIO-IMAGING TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

 

 

 

 

Name:   Address:  

 

15